Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending. 
This action takes into consideration discussion with Applicant on 2/16/2022.  See interview summary filed 3/2/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannizzaro, US 20130005689 and Darvas, Proc. Natl. Acad. Sci. USA (2014), Vol. 111 (7): 2764-2769 is maintained. 
Applicants argues that Cannizzaro teaching is concerned with 
    PNG
    media_image1.png
    48
    662
    media_image1.png
    Greyscale

Therefore Cannizzaro teaching does not relate to 
    PNG
    media_image2.png
    17
    454
    media_image2.png
    Greyscale

Davies teaching does not cure deficiency of Cannizaro since Davies teaching does not relate to 
    PNG
    media_image2.png
    17
    454
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    665
    media_image3.png
    Greyscale


Response: 
Applicants argument is not persuasive.  The pending rejection is not under 35 USC § 102.  As pointed out in page 3 of the previous action, recited active ingredients (ALDH-2)  are known for 
    PNG
    media_image4.png
    21
    426
    media_image4.png
    Greyscale
 
Applicant’s does not provide reference for the assertion 
    PNG
    media_image5.png
    76
    610
    media_image5.png
    Greyscale

There is no supporting comparative data or prior art citation for the above in the specification.  There is nothing in the specification that teaches that ALDH-2 inhibition would be inconsequential in mammals that have not acquired a conditioned response.  The term ‘addiction’ implies to ‘reward-related process’.
ALDH-2 inhibition is inexorably linked to cocaine addiction.  
Yao, Nat Med. 2010 Sep; 16(9): 1024–1028, also teaches that reducing cocaine- and craving-associated increases in dopamine release seems to account for the effectiveness of ALDH2i in suppressing cocaine-seeking behavior. Selective inhibition of ALDH-2 may have therapeutic potential for treating human cocaine addiction and preventing relapse. See Abstract.  
One of skill in the art engaged in treating addition, for example, would have reasonable expectation of success in view of the Cannizzaro teaching with respect to ALDH-2 inhibitor in the treatment of addiction to a dopamine-producing agent and Darvas teaching that dopaminergic signaling is critical for many reward-related processes.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Previously presented rejection of claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 17224902 is maintained.  
Applicant argues:

    PNG
    media_image6.png
    140
    699
    media_image6.png
    Greyscale

Response:
The rejection is a 
    PNG
    media_image7.png
    14
    145
    media_image7.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625